Shepley, C. J.,
orally.—The only exception is that the plaintiff, in order to increase the damages, was allowed to use in evidence a copy, (certified by the register of deeds,) of a levy of land, from a third person to the said Hills.
1. It is contended that the original paper, being better evidence, should have been produced. But it does not appear that the execution was issued from or returnable to this court. From another court we have no right to draw an original paper. No court is authorized to do that, except that the court of Chancery in England may issue scire facias, to draw a document before them. Hammett v. Emerson, 27 Maine, 309, is decisive on this point.
2. It is contended that the clerk, and not the register, is the proper certifying officer. It is true that the document, after being recorded in the registry, is to be filed in the clerk’s office. But the clerk has no record of the levy ; he is not required to make one. He is not to certify, except copies of judicial proceedings. The practice has been uniform to receive the register’s certificate. He alone has the record, and he alone can certify it. Exceptions overruled.